Claims 22-25, 31-33, are allowed.
 The following is a statement of reasons for the indication of allowable subject matter:  
The cited prior art does not disclose an apparatus for forming of pulp materials into pulp-based products, the apparatus including a holding tank for a suspension, a continuous feed belt of a mesh contoured to a preform shape of the products, the preform shape being a partially shaped version of a final form shape of the pulp-based products, the feed belt being inclined to allow partial immersion and partial withdrawal from the suspension by continuous rotation of the feed belt, Page 3 of 13Application No.: 16/351,399Attorney Ref.: ARG-VAR.002USvacuum means applied to the mesh toolsets to draw pulp fiber onto the mesh immersed in the suspension to form a preform pulp mat of the products, and a second toolset to deform the pulp fiber mat from the preform shape to a final form shape of the pulp-based products by the application of pressure (claim 22).

This application is in condition for allowance except for the following formal matters: 
Cancellation of claims 6, 17-20, 26-30.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133). 
          Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK HALPERN whose telephone no. is (571)272-1190.    



/MARK HALPERN/Primary Examiner, Art Unit 1748